PER CURIAM.
We reverse the trial court’s denial of Appellant’s rule 3.850 motion for post-conviction relief. Appellant’s motion alleging that his counsel was ineffective was not refuted by the exhibits attached to the State’s response and incorporated into the trial court’s order. A claimant is entitled to an evidentiary hearing on an ineffective assistance of counsel claim if he specifies facts, not conclusively rebutted by the record, demonstrating counsel’s deficiency in performance that prejudiced him. Rose v. State, 617 So.2d 291, 296 (Fla.), cert. denied, 510 U.S. 903, 114 S.Ct. 279, 126 L.Ed.2d 230 (1993). Therefore, the order denying relief is reversed and remand*1299ed to the trial court for an evidentiary hearing or attachment of further record excerpts.
REVERSED and REMANDED.
GUNTHER, C.J., and WARNER and FARMER, JJ., concur.